t c memo united_states tax_court robert williams petitioner v commissioner of internal revenue respondent docket no filed date held overpayment shown on p' sec_2013 federal_income_tax return and credited by r as an offset against p's unpaid tax for another year unavailable to p to offset deficiency in his subsequently determined tax_liability robert williams pro_se mimi m wong and lyle b press for respondent memorandum opinion halpern judge by notice_of_deficiency dated date respondent determined a deficiency in petitioner' sec_2013 federal_income_tax of dollar_figure the parties agree to all of respondent's adjustments resulting in the deficiency the only issue remaining is respondent's treatment of a dollar_figure overpayment in tax claimed by petitioner on hi sec_2013 income_tax return and credited by respondent as an offset against petitioner's unpaid tax for another year having so treated the dollar_figure overpayment respondent argues that it is no longer available to petitioner to offset the deficiency petitioner disagrees we agree with respondent unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for background the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and documents stipulated are accepted as authentic we need find no facts in addition to those stipulated or that can be drawn from the stipulated documents petitioner resided in new york when he filed the petition on date petitioner filed form 1040ez income_tax return for single and joint filers with no dependents for his taxable calendar_year he showed on that return a tax_liability of dollar_figure federal_income_tax withheld of dollar_figure and an overpayment of dollar_figure respondent did not refund the dollar_figure to petitioner but on that same date pursuant to sec_6402 he credited dollar_figure as an offset against petitioner's unpaid tax_liability subsequently respondent examined petitioner' sec_2013 return and made the following adjustments he increased gross_income by dollar_figure on account of petitioner's failure to report dollar_figure and dollar_figure of taxable wages and nonemployee compensation respectively he increased the claimed credit for withheld income_tax by dollar_figure on account of withholding attributable to the unreported taxable wages the addition of this amount to the dollar_figure that petitioner reported as withheld results in total withholding of dollar_figure respondent increased petitioner's liability for self-employment_tax by dollar_figure on account of the omitted self- employment income as corrected petitioner' sec_2013 federal_income_tax liability is dollar_figure petitioner accepts all of respondent's adjustments and does not disagree with respondent's calculation of his correct tax_liability nor does he disagree with respondent's calculation of a deficiency in tax of dollar_figure the parties disagree over respondent's treatment of the dollar_figure of income_tax withheld given hi sec_2013 tax_liability of dollar_figure and subtracting from that amount the withheld tax of dollar_figure petitioner calculates that he owes respondent only dollar_figure respondent disagrees although petitioner's arithmetic is correct he owes respondent dollar_figure because before determining a dollar_figure deficiency for respondent had credited the dollar_figure claimed overpayment as an offset against petitioner's unpaid tax_liability that amount respondent continues is no longer available to petitioner to pay any portion of the subsequently determined dollar_figure deficiency but respondent does treat the dollar_figure of withholding that first came to light on respondent's examination of petitioner's return as a payment satisfying in part the deficiency in tax of dollar_figure so that interest aside petitioner need pay only dollar_figure to eliminate the deficiency discussion when a taxpayer files a taxable_year return that shows payments of tax in excess of tax_liability instead of refunding the indicated overpayment to the taxpayer the commissioner may credit the amount of the overpayment against the taxpayer's tax_liabilities for other taxable years sec_6402 the commissioner's crediting of a refund for one year against a tax_liability for another year does not prevent the commissioner from later determining a deficiency for the year from which the refund arose 112_tc_46 luque v commissioner tcmemo_2016_128 at if the taxpayer then files a timely petition with this court we have jurisdiction to redetermine the correct amount of the deficiency sec_6214 if we find that there is no deficiency and that the taxpayer has made an overpayment of income_tax for the year before us we have jurisdiction to determine the amount of such overpayment and order that that amount be credited or refunded to the taxpayer sec_6512 in determining the existence and amount of any overpayment we must take into account the extent to which the commissioner previously credited any overpayment shown on the taxpayer's return for the year before us against the taxpayer's tax_liability for another year luque v commissioner at see 996_f2d_607 2d cir aff'g tcmemo_1991_350 and while in exercising our jurisdiction under sec_6512 for a taxable_year before us we must take into account any prior credits allowed by the commissioner under sec_6402 from that year to another year our jurisdiction does not extend to weighing the merits of the assessed liability against which the credit was applied see sec_6512 luque v commissioner at as we explained in 110_tc_291 sec_6512 restricts our jurisdiction in two situations first we may not restrain or prevent respondent from reducing a refund by way of credit or reduction pursuant to sec_6402 second we may not review the validity or merits of any reduction of a refund under sec_6402 after such reduction has been made by respondent see also luque v commissioner at on hi sec_2013 form 1040ez petitioner claimed that he had overpaid hi sec_2013 tax by dollar_figure respondent did not refund that amount but pursuant to sec_6402 credited it as an offset against petitioner's unpaid tax_liability on account of sec_6512 we lack jurisdiction to review respondent's action thus of the dollar_figure withheld from petitioner' sec_2013 income only dollar_figure dollar_figure dollar_figure was available at the time respondent examined petitioner' sec_2013 return and determined that petitioner' sec_2013 tax_liability was dollar_figure subtracting dollar_figure from dollar_figure results in a difference of dollar_figure which is precisely the amount interest aside that respondent seeks to collect from petitioner petitioner's argument that he owes respondent only dollar_figure tax_liability of dollar_figure minus withheld tax of dollar_figure is based principally on the layout of and directions on the form 1040ez which after directing the taxpayer to calculate and enter his taxable_income directs him to find from tax_tables his tax_liability the form then directs the taxpayer to compare his tax_liability dollar_figure with the sum of his payments and credits dollar_figure and if the former exceeds the latter it does the difference dollar_figure is his tax_liability that calculation he argues proves that the unpaid amount of the dollar_figure deficiency in tax is dollar_figure not dollar_figure petitioner's arithmetic is sound but his premise that the form is controlling is not a federal_income_tax return is a report of the taxpayer's self-determined tax_liability it is subject_to examination by the commissioner who may make adjustments to reflect among other things items omitted by the taxpayer or the offset of a refund claimed by the taxpayer against his unpaid tax for a different year it is a backward-looking document and form 1040ez is neither intended nor designed to reflect that a current year's refund may be offset against a prior_year's_tax liability we will sustain respondent's determination_of_a_deficiency of dollar_figure in petitioner' sec_2013 federal_income_tax we will also note in our decision document that respondent concedes a payment of dollar_figure which would decrease the amount petitioner owes from dollar_figure to dollar_figure an appropriate decision will be entered
